           Case 1:17-vv-01884-UNJ Document 51 Filed 12/26/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1884V
                                        UNPUBLISHED


    TARMESHA BROWN,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.                                                       Filed: November 5, 2019

    SECRETARY OF HEALTH AND                                  Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                          Stipulation on Damages; Tetanus
                                                             Diphtheria acellular Pertussis (Tdap)
                        Respondent.                          Vaccine; Brachial Neuritis


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Corcoran, Chief Special Master:

        On December 6, 2017, Tarmesha Brown filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered extreme left arm pain ultimately
diagnosed as brachial neuritis after receiving the tetanus, diphtheria, acellular pertussis
(“Tdap”) vaccine on April 5, 2017. Petition at 1; Stipulation, filed Nov. 5, 2019, at ¶¶ 1-2,
4. Petitioner further alleges that Petitioner’s injury meets the definition of the Table
injury brachial neuritis or brachial neuritis which was caused in fact by the Tdap vaccine
she received, that she received the vaccination in the United States, and that neither
she nor any other party has filed a civil action or collected an award for her injury.
Petition at ¶¶ 3, 14-15; Stipulation at ¶¶ 3-5. “Respondent denies that the Tdap vaccine
caused petitioner to suffer from brachial neuritis or any other injury or her current
condition.” Stipulation at ¶ 6.

1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01884-UNJ Document 51 Filed 12/26/19 Page 2 of 7




        Nevertheless, on November 5, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, the I award the following
compensation:

        A lump sum of $80,379.22 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:17-vv-01884-UNJ Document 51 Filed 12/26/19 Page 3 of 7




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
TARMESHA BROWN,                                 )
                                                )
                 Petitioner,                    )
                                                )       No. 17-1884V
          V.                                    )       Chief Special Master Corcoran
                                                )       ECF
SECRETARY OF HEALTH AND                         )
HUMAN SERVICES,                                 )
                                                )
                 Respondent.                    )


                                           STIPULATION

          The parties hereby stipulate to the following matters:

          I. Tarmesha Brown, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a tetanus-diphtheria-acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3 (a).

        2. Petitioner received the Tdap vaccine on April 5, 2017.

        3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered from brachia! neuritis within the Table timeframe

after receiving the Tdap vaccine, and that she suffered from the residual effects for more than six

months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that the Tdap vaccine caused petitioner to suffer from brachia!
       Case 1:17-vv-01884-UNJ Document 51 Filed 12/26/19 Page 4 of 7




 neuritis or any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $80,379.22 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
       Case 1:17-vv-01884-UNJ Document 51 Filed 12/26/19 Page 5 of 7




         11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

 pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

 l 5(i), subject to the availability of sufficient statutory funds.

         12. The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

 § 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l O et seq., on account of, or in any way growing out of, any and all

known or nnknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the Tdap vaccination administered on April 5, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about December 6, 2017,

in the United States Court of Federal Claims as petition No. 17-1884V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                    3
      Case 1:17-vv-01884-UNJ Document 51 Filed 12/26/19 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner to have brachia!

neuritis or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I


                                                  4
          Case 1:17-vv-01884-UNJ Document 51 Filed 12/26/19 Page 7 of 7




  Respectfully submitted,

  PETITIONER:



  TARMESHA      BROWN

  A ITORNEY OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
  PETITIONER:                                OF THE AITORNEY GENERAL:


                                             ~             E.REEVES
                                                                    7_/
  Van Cott & Talamante, LL                   Deputy Director
  3030 N. 3rd St., Suite 790                 Torts Branch, Civil Division
  Phoenix, AZ 85012                          U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE                   AITORNEYOFRECORDFOR
 OF THE SECRETARY OF HEALTH                  RESPONDENT:
 AND HUMAN SERVICES:



 TAMARA OVERBY, M.~                          CHRISTINE M. BECER
  Acting Director, Division of Injury        Ttjal Attorney
  Compensation Programs                      Torts Branch, Civil Division
. Healthcare Systems Bureau.                 U.S. Department of Justice
  U.S. Department of Health                  P.O.Box 146
  and Human Services                         Benjamin Franklin Station
  5600 Fishers Lane                          Washington, DC 20044-0146
  Parklawn Building, Mail Stop 08Nl46B       Tel: (202) 616-3665
  Rockville, MD 20857


 Dated:    l I/~
          --  -- /; -
                    q_ - - - -




                                         5
